67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David L. WHITEHEAD, Plaintiff-Appellant,v.John DEUTCHA, Director, CIA, Defendant-Appellee.David L. WHITEHEAD, Plaintiff-Appellant,v.R. James WOOLSEY, Director, Central Intelligence Agency;Lynn Martin, Director, Department of Labor;  Delores L.Rozzi, Director, United States Equal Employment OpportunityCommission, Defendants-Appellees.
Nos. 95-2089, 95-2186.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 3, 1995.

David L. Whitehead, Appellant Pro Se.  Theresa Carroll Buchanan, Office of The United States Attorney, Alexandria, VA, for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motions for new trials and also denying reconsideration of those orders in these employment discrimination actions.  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Whitehead v. Deutcha, No. CA-93-1291-A (E.D.Va. Apr. 19, 1995);  Whitehead v. Woolsey, No. CA-93-1547-A (E.D. Va.1995;  Apr. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED